[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: #149 MOTION TO VACATE ALIMONY
The motion to vacate alimony and support is denied.
The dissolution judgment, which incorporated the oral stipulation of the parties, provided for termination of alimony upon the defendant's death. The record reveals that both parties failed to respond affirmatively to the court's question of termination upon remarriage. Instead, both counsel agreed that it was "envisioned" that the defendant would receive alimony for "the rest of [her] life." (See transcript, page 9). When a judgment incorporates the agreement of the parties as stipulated, it is to be regarded as a contract and the agreement construed as a whole. Sanchione v. Sanchione, 30 Conn. App. 516, 521-22. The alimony termination provision is unambiguous and self-executing upon the death of the defendant.
The annuity payments constituted a discrete sum that could be determined at the time of judgment by reference to an actuarial table. As such it is non-modifiable. See Viglione v. Viglione,171 Conn. 213, 216.
For the foregoing reasons, the plaintiff is not entitled to reimbursement of sums paid after the defendant's remarriage to the date of her death.
LEHENY, J.